Citation Nr: 0431814	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO. 03-00 123)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for hypertension with hypertensive nephrosclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from January 1967 to October 
1968, from March 1969 to March 1972, and from March 1977 to 
March 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania, that denied the veteran's 
claim of entitlement to a disability rating in excess of 30 
percent for hypertension with hypertensive nephrosclerosis.  
The veteran disagreed with this decision in October 2002.  A 
statement of the case was issued to the veteran and his 
service representative in December 2002.  The veteran 
perfected a timely appeal when he filed a substantive appeal 
(VA Form 9) later in December 2002.  A personal hearing was 
held at the RO on the veteran's claim in March 2003.  
Supplemental statements of the case were issued to the 
veteran and his service representative in April and August 
2003.

It is noted that, in a statement received at the RO in 
February 2004, the veteran filed a claim of entitlement to 
service connection for hypertensive kidney disease, including 
as secondary to service-connected hypertension with 
hypertensive nephrosclerosis.  To date, however, the RO has 
not adjudicated this claim.  Accordingly, the issue of 
entitlement to service connection for hypertensive kidney 
disease, including as secondary to service-connected 
hypertension with hypertensive nephrosclerosis, is referred 
back to the RO for appropriate disposition.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's hypertension with hypertensive 
nephrosclerosis is well controlled with medication and is 
manifested by a mildly elevated creatinine level and a 
definite decrease in renal function.


CONCLUSION OF LAW

The criteria for a disability rating of 60 percent, but no 
more, for hypertension with hypertensive nephrosclerosis have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.104, 4.115a, 4.115b, Diagnostic Code 7101-7507 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
"Court") held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Court also held, 
however, that providing the VCAA notice to the claimant after 
the initial decision could satisfy the requirements of the 
VCAA if the timing of the notice was not prejudicial to the 
claimant.  Pelegrini, 18 Vet. App. at 121.

In the present case, regarding the issue of entitlement to a 
disability rating in excess of 30 percent for hypertension 
with hypertensive nephrosclerosis, a substantially complete 
application was received on August 14, 2002.  Thereafter, the 
AOJ (in this case, the RO) denied this claim in the currently 
appealed rating decision dated in September 2002.  Only after 
that rating action was promulgated did the AOJ, on November 
28, 2003, provide VCAA notice to the claimant.

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and evidence necessary to substantiate his claim of 
entitlement to a disability rating in excess of 30 percent 
for hypertension with hypertensive nephrosclerosis.  In a 
letter dated in November 2003, the veteran and his 
representative were informed of VA's obligations to notify 
and assist claimants under the VCAA, and they were notified 
of what records VA would attempt to obtain on behalf of the 
veteran, what records the veteran was expected to provide in 
support of his claim, and of the need to advise VA of or 
submit any additional information or evidence that he wanted 
considered.  See Pelegrini, supra.  The veteran and his 
representative also were provided with a copy of the appealed 
rating decision, a statement of the case, and supplemental 
statements of the case.  These documents provided them with 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding his claim.  By 
way of these documents, they also were specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on the veteran's behalf.  
Thus, the Board observes that all of the aforementioned 
correspondence informed the veteran of the evidence he was 
responsible for submitting and what evidence VA would obtain 
in order to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on November 28, 
2003, was not given prior to the first AOJ adjudication of 
the claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board in March 2004, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA medical records and examination 
reports.  Under the circumstances in this case, and 
especially given the favorable decision below, the veteran 
has received the notice and assistance contemplated by law 
and adjudication of the claim of entitlement to a disability 
rating in excess of 30 percent for hypertension with 
hypertensive nephrosclerosis poses no risk of prejudice to 
the veteran.  See Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (VCAA does not require remand where 
VA thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims, because the VCAA had not changed 
the benefit-of-the-doubt doctrine); and Bernard v. Brown, 4 
Vet. App. 384 (1993).

Factual Background

In April 2002, the veteran was seen on routine VA follow-up 
for chronic renal insufficiency secondary to hypertension.  
The VA examiner noted that the veteran was status-post 
nephrectomy for renal cell cancer.  The veteran stated that 
he had been doing well and had no new complaints.  Physical 
examination of the veteran revealed that his blood pressure 
was 120/90.  Laboratory results showed that the veteran's 
blood urea nitrogen (BUN) level was 18 and his creatinine 
level was 1.4.  The impressions included hypertension, with a 
note that the veteran's diastolic pressure was "still too 
high."

The veteran had no pertinent complaints on VA genitourinary 
examination in August 2002.  The VA examiner noted that the 
veteran had been diagnosed with hypertension in 1998.  This 
examiner also noted that the veteran's chronic renal 
insufficiency was under control with medication.  The 
impressions included hypertension.

On VA outpatient treatment in August 2002, the veteran stated 
that he had experienced no problems after his hypertension 
medications had been increased.  Physical examination of the 
veteran revealed that his blood pressure was 110/80 in the 
right arm and 110/85 in the left arm.  Laboratory results 
showed that the veteran's BUN level was 16 and his creatinine 
level was 1.5.  The impressions included well-controlled 
hypertension.  

On VA outpatient treatment in March 2003, the veteran stated 
that he felt well.  Physical examination of the veteran 
revealed that his blood pressure was 126/90 in the left arm 
and 126/92 in the right arm.  Laboratory results showed that 
the veteran's BUN level was 18 and his creatinine level was 
1.5.  The impressions included hypertension, with a note that 
the veteran's diastolic blood pressure was too high.

The veteran testified at his personal hearing in March 2003 
that he took three medications for his hypertension and that 
all of his medical care for hypertension was through the VA.  
He also testified that he experienced liver and kidney 
problems, including incontinence and urinary frequency, 
associated with his service-connected hypertension.

On VA hypertension examination in April 2003, no complaints 
were noted.  The VA examiner stated that the veteran's blood 
pressure had not been very well controlled since the veteran 
had been diagnosed with hypertension in 1981 shortly after 
his discharge from service.  The veteran's creatinine level 
had been elevated since 1982 until a nephrectomy for renal 
cell carcinoma in 1998.  The VA examiner also stated that the 
veteran's elevated creatinine level was secondary to 
hypertension.  Laboratory results showed that the veteran's 
BUN level was 18 and his creatinine level was 1.5.  The 
impressions included hypertension that was somewhat difficult 
to control and an elevated creatinine level which represented 
a small but definite decline in the veteran's renal function.

No pertinent complaints were noted on VA genitourinary 
examination in May 2003.  The VA examiner noted that the 
veteran had a history of hypertension that was well-
controlled with medication.  The impressions included 
hypertension under medication control.


Analysis

At the outset, the Board notes that disability evaluations 
are determined by the application of a schedule of ratings 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2003).  If the 
service-connected disability is rated on the basis of 
residual conditions, a Diagnostic Code appropriate to the 
residual condition will be added, preceded by a hyphen.  
38 C.F.R. § 4.27 (2003).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2003); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).

Here, the veteran's service-connected hypertension with 
hypertensive nephrosclerosis is evaluated as 30 percent 
disabling by analogy to 38 C.F.R. § 4.115b, Diagnostic Code 
7101-7507 (2003).

Diagnostic Code 7507 provides that arteriolar nephrosclerosis 
will be rated according to the predominant symptoms as renal 
dysfunction, hypertension, or heart disease.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7507 (2003).  Because the veteran's 
predominant symptoms involve hypertension and renal (or 
kidney) dysfunction, in the currently appealed rating 
decision the RO correctly evaluated his service-connected 
hypertension with hypertensive nephrosclerosis by analogy to 
38 C.F.R. § 4.115a.  

An evaluation of 30 percent disabling is available under 
38 C.F.R. § 4.115a for renal dysfunction manifested by 
constant albumin or recurring albumin with hyaline and 
granular casts or red blood cells or transient or slight 
edema or hypertension that is at least 10 percent disabling.  

The next higher evaluation of 60 percent disabling is 
available under 38 C.F.R. § 4.115a where the renal 
dysfunction is manifested by constant albuminuria with some 
edema or a definite decrease in kidney function or 
hypertension at least 40 percent disabling.

An evaluation of 80 percent disabling is available under 
38 C.F.R. § 4.115a where the veteran's renal dysfunction is 
manifested by persistent edema and albuminuria with a BUN 
level of 40 to 80 mg% or a creatinine level of 4 to 8 mg% or 
generalized poor health characterized by lethargy weakness, 
anorexia, weight loss, or limitation of exertion.  

Finally, the maximum evaluation of 100 percent disabling is 
available under 38 C.F.R. § 4.115a where the veteran's renal 
dysfunction requires regular dialysis or precludes more than 
sedentary activity from one of the following: persistent 
edema and albuminuria or BUN level more than 80mg% or a 
creatinine level more than 8mg% or markedly decreased 
function of the kidney or other organ systems, especially 
cardiovascular.  38 C.F.R. § 4.115a (2003).

A minimum compensable evaluation of 10 percent disabling is 
available for hypertension under 38 C.F.R. § 4.104, 
Diagnostic Code 7101, where the diastolic pressure is 
predominantly 100 or more or systolic pressure is 
predominantly 160 or more or where a veteran has a history of 
diastolic pressure predominantly 100 or more requiring 
continuous medication for control.  The next higher 
evaluation of 20 percent disabling is available for 
hypertension manifested by diastolic pressure predominantly 
110 or more or systolic pressure predominantly 200 or more.  
The next higher evaluation of 40 percent disabling is 
available for hypertension manifested by diastolic pressure 
predominantly 120 or more.  Finally, the maximum evaluation 
of 60 percent disabling is available for hypertension that is 
manifested by diastolic pressure predominantly 130 or more.  
The Notes following Diagnostic Code 7101 indicate that 
hypertension must be confirmed by readings taken 2 or more 
times on at least 3 different days.  Hypertension is defined 
as diastolic blood pressure that is predominantly 90mm or 
greater.  Isolated systolic hypertension is defined as 
systolic blood pressure that is predominantly 160 mm or 
greater with a diastolic blood pressure of less than 90 mm.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (2003).

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the veteran's hypertension with hypertensive 
nephrosclerosis more closely approximates a 60 percent 
evaluation under the criteria for evaluating renal 
dysfunction found in the VA Schedule for Rating Disabilities 
(hereinafter, "Rating Schedule").  

Initially, the Board notes that the objective medical 
evidence of record does not show that, at least prior to 
April 2003, the veteran's service-connected hypertension with 
hypertensive nephrosclerosis was manifested by a decline in 
renal function such that he was entitled to an evaluation in 
excess of 30 percent for this disability under the criteria 
for evaluating renal dysfunction found at 38 C.F.R. § 4.115a.  
See 38 C.F.R. § 4.115a (2003).  For example, outpatient 
treatment in April 2002 disclosed that the veteran had 
transient edema although his hypertension was stable.  The 
evidence indicates that he was taking medication for his 
hypertension.  The veteran's diastolic pressure was 90 and 
his systolic pressure was 120; accordingly, his hypertension 
was 10 percent disabling at that time under Diagnostic Code 
7101.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2003).  
The veteran had no edema on physical examination in March 
2003 and, although his systolic pressure had risen to 126, 
his diastolic pressure still was 90.  Laboratory tests at 
these examinations showed a creatinine level between 1.5 and 
1.8 and a BUN level between 18 and 19.  

The remaining objective evidence of record shows that the 
veteran's service-connected hypertension with hypertensive 
nephrosclerosis currently is manifested by declining renal 
function.  For example, on VA hypertension examination in 
April 2003, the VA examiner noted that the veteran's elevated 
creatinine was secondary to his service-connected 
hypertension.  This examiner also noted that the veteran's 
service-connected hypertension was somewhat difficult to 
control and required continuous medication.  The VA examiner 
concluded that the veteran had experienced a small but 
definite decline in renal function due to his consistently 
mildly elevated creatinine and hypertensive renal disease.  

The Board observes that there is no objective medical 
evidence on the record of this claim showing any symptoms of 
heart disease like congestive heart failure, arrhythmias, or 
heart valve blocks or replacement such that the veteran is 
entitled to an evaluation of his service-connected 
hypertension under the criteria for evaluating heart disease 
in the Rating Schedule.  See 38 C.F.R. § 4.115b, Diagnostic 
Code 7507 (2003); see also 38 C.F.R. § 4.104, Diagnostic 
Codes 7000 to 7020 (2003).  Similarly, there is no objective 
evidence that the veteran's service-connected hypertension is 
manifested by diastolic pressure predominantly 120 or more 
such that he is entitled to an evaluation in excess of 30 
percent under the criteria for evaluating hypertension in the 
Rating Schedule.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2003).

Given the symptomatology associated with the veteran's 
service-connected hypertension with hypertensive 
nephrosclerosis, and because he experienced a definite 
decrease in renal function as a result of his hypertension, 
the Board finds that this disability more closely 
approximates the criteria for a 60 percent evaluation of 
renal dysfunction found in the Rating Schedule.

The Board also determines that the symptomatology associated 
with the veteran's service-connected hypertension with 
hypertensive nephrosclerosis does not warrant an evaluation 
in excess of 60 percent.  Although the VA examiner noted that 
the veteran had experienced a definite decline in renal 
function in April 2003, none of the objective evidence shows 
that the veteran experienced any of the symptoms of 
persistent edema, greatly evaluated BUN and creatinine 
levels, or generalized poor health required for an evaluation 
of renal dysfunction above 60 percent.  See 38 C.F.R. 
§ 4.115a (2003).  Accordingly, given the symptomatology 
associated with the veteran's service-connected hypertension 
with hypertensive nephrosclerosis, the Board concludes that 
this disorder does not more closely approximate the criteria 
for an 80 percent evaluation of renal dysfunction.  See 
38 C.F.R. § 4.115a (2003).  Thus, an evaluation in excess of 
60 percent is not warranted.  38 C.F.R. § 4.7 (2003).

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected hypertension with 
hypertensive nephrosclerosis presented an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extraschedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996).  In this regard, the Board notes that the 
evidence does not show that the veteran's service-connected 
hypertension interferes markedly with employment (i.e., 
beyond that contemplated in the assigned rating), warrants 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards.  The evidence does not establish that the veteran 
has required hospitalization for his hypertension; nor is 
there objective medical evidence showing that his 
hypertension markedly interferes with employment.  Therefore, 
in the absence of such factors, the Board finds that the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  

For the reasons and bases discussed above, the Board finds 
that the evidence supports assigning an increased evaluation 
of 60 percent, but no higher, to the veteran's service-
connected hypertension with hypertensive nephrosclerosis.  
See 38 C.F.R. § 4.115a (2003).  Thus, the appeal is granted.


ORDER

Entitlement to a disability rating of 60 percent, but no 
more, for hypertension with hypertensive nephrosclerosis is 
granted, subject to the laws and regulations governing the 
disbursement of VA benefits.


	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



